       Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 1 of 10



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

DAIRYLAND INSURANCE COMPANY,

               Plaintiff,

-vs-

GEISER PAZ, DONILDA MARIBEL
GUTIERREZ PORTILLO, et al:

               Defendants,

AND                                                  Case No. 6:19-cv-01118-EFM-ADM

GEISER PAZ, individually, and on behalf of
S.Y.P.G., a minor, as father, legal guardian and
next best friend and DONILDA MARIBEL
GUTIERREZ PORTILLO,

               Third Party Plaintiffs,

-vs-

HAZEL BARRAGAN,

               Third Party Defendant,


ANSWER TO COMPLAINT FOR DECLARATORY JUDGMENT AND INTERPLEADER

        Geiser Paz, individually and on behalf of his minor daughter, S.Y.P.G, as father, legal

guardian and next best friend, and Donilda Maribel Gutierrez Portillo, individually (hereinafter and

collectively, “Defendants and Third-Party Plaintiffs”), through counsel Bradley A. Pistotnik and J.

Corey Sucher of Brad Pistotnik Law, P.A., provide this answer to the Amended Complaint for

Interpleader filed herein by Plaintiff Dairyland Insurance Company (hereinafter, “Plaintiff

Dairyland”) and state:

        1. Defendants and Third-Party Plaintiffs deny each and every allegation contained therein

unless hereinafter admitted.
      Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 2 of 10



        2. Defendants and Third-Party Plaintiffs admit paragraphs one (1), two (2), three (3) and

five (5).

        3. Defendants and Third-Party Plaintiffs are without sufficient information or knowledge to

admit or deny the allegations in paragraphs four (4), six (6), seven (7), and eight (8) and, therefore,

deny them.

        4. Defendants and Third-Party Plaintiffs admit jurisdiction and venue as set forth in

paragraphs nine (9) and ten (10).

        5. Defendants and Third-Party Plaintiffs admit paragraphs eleven (11), twelve (12), and

thirteen (13).

        6. Defendants and Third-Party Plaintiffs admit the allegations in paragraph fourteen (14)

that they will make claims for bodily injuries and resulting damages, but are without sufficient

information or knowledge to admit or deny the allegations on behalf of all other defendants.

        7. Defendants and Third-Party Plaintiffs admit the allegations in paragraphs fifteen (15) and

sixteen (16).

        8. Defendants and Third-Party Plaintiffs admit the allegations in paragraphs seventeen (17),

eighteen (18), and nineteen (19).

        9. Defendants and Third-Party Plaintiffs neither admit or deny the allegations in paragraph

twenty (20), as the allegation is merely a statement of compliance with Federal Rule of Civil

Procedure 67 and, to the extent this allegation attempts to claim that the interpleader helps Plaintiff

Dairyland avoid multiple liabilities in the same loss, it is denied, as Hazel Barragan has additional

insurance coverage through State Farm with bodily injury liability coverage in the amount of five-

million five hundred thousand dollars ($5,500,000.00) and Plaintiff Dairyland’s policy and any

payments made from it will not extinguish Hazel Barragan’s liability for proximately causing the

motor vehicle collision that is the subject matter of this litigation (hereinafter, “the collision”).

                                                                                                        2
      Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 3 of 10



       10. Defendants and Third-Party Plaintiffs deny the allegations in paragraph twenty-one (21)

that Hazel Barragan should be relieved of all liability given the fact that Hazel Barragan has

additional insurance coverage through State Farm with bodily injury liability coverage in the

amount of five-million five hundred thousand dollars ($5,500,000.00) and the interpleader and any

payments made from Plaintiff Dairyland’s policy will not extinguish Hazel Barragan’s liability for

proximately causing the collision.

       11. Defendants and Third-Party Plaintiffs deny the allegations in paragraph twenty-two (22)

that Hazel Barragan may not be liable for amounts above one hundred thousand dollars

($100,000.00) since Hazel Barragan has additional insurance coverage through State Farm with

bodily injury liability coverage in the amount of five-million five hundred thousand dollars

($5,500,000.00) and Plaintiff Dairyland’s       policy and any payments made from it will not

extinguish Hazel Barragan’s liability for proximately causing the. Further, Defendants and Third-

Party Plaintiffs also deny paragraph twenty-two (22) as it relates to Geiser Paz, and for the same

reasons.

                                     AFFIRMATIVE DEFENSES

       12. Defendants and Third-Party Plaintiffs deny each and every allegation contained in

Plaintiff Dairyland’s Amended Complaint for Interpleader that is not specifically admitted herein.

       13. Plaintiff Dairyland’s Amended Complaint for Interpleader fails to state a claim upon

which relief can be granted.

       14. Upon information and belief, it is believed that Hazel Barragan has additional insurance

coverage that applies to the collision that has not been paid into the Court in this interpleader action

that may or will come from State Farm in the amount of five-million five hundred thousand dollars

($5,500,000.00).

       15. Defendants and Third-Party Plaintiffs reserve the right to add additional defenses and

                                                                                                      3
     Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 4 of 10



additional affirmative defenses as discovery proceeds.

       Defendants and Third-Party Plaintiffs pray that the declaratory relief sought be denied, for

costs herein, for attorney fees where allowed by law, and for such other and further relief as the

Court deems just and equitable.

                                               Respectfully submitted,

                                               BRAD PISTOTNIK LAW, P.A.

                                               /s/ Bradley A. Pistotnik
                                               Bradley A. Pistotnik, #10626
                                               J. Corey Sucher, #27789
                                               10111 E. 21st Street, Suite #204
                                               Wichita, Kansas 67206
                                               316-684-4400/Fax: 316-684-4405
                                               Brad@bradpistotniklaw.com
                                               Corey@bradpistotniklaw.com
                                               Attorney for Defendant and Third-Party Plaintiffs

   THIRD PARTY COMPLAINT AND CLAIMS AGAINST HAZEL BARRAGAN
  BROUGHT BY DEFENDANTS AND THIRD-PARTY PLAINTIFFS, GEISER PAZ,
 INDIVIDUALLY AND ON BEHALF OF S.Y.P.G. a minor, AS FATHER, NEXT BEST
         FRIEND AND LEGAL GUARDIAN, and DONILDA MARIBEL
                       GUTIERREZ PORTILLO

        Defendants and Third-Party Plaintiffs, through counsel Bradley A. Pistotnik and J. Corey

Sucher of Brad Pistotnik Law, P.A. and for their claims against Hazel Barragan, state:

        1. Defendant and Third-Party Plaintiff, Geiser Paz, is a resident of the State of Kansas.

        2. Defendant and Third-Party Plaintiff, S.Y.P.G., minor, is a resident of the State of

            Kansas and the action for her bodily injuries is brought by and through Geiser Paz, her

            father, next best friend, and legal guardian.

        3. Defendant and Third-Party Plaintiff, Donilda Maribel Gutierrez Portillo, is a resident of

            the State of Kansas.

        4. This Court has proper venue and jurisdiction over the persons and subject matter due to

            Plaintiff Dairyland filing this pleading in Federal Court on the basis of diversity with

                                                                                                    4
Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 5 of 10



     claims exceeding seventy-five thousand dollars ($75,000.00). This Court has

     supplemental jurisdiction per 28 U.S.C. § 1367(a), as the claims are so related to the

     claims in the present action within such original jurisdiction that they form part of the

     same case or controversy under Article III of the United States Constitution. Further,

     under 28 U.S.C. § 1367(b), this Court’s exercising supplemental jurisdiction over such

     claims would not be inconsistent with the jurisdictional requirements of 28 U.S.C. §

     1332. Further, per 28 U.S.C. § 1367(c), the addition of these claims does not raise a

     novel or complex issue of State law; the addition of these claims does not substantially

     predominate over the interpleader claim that provides the District Court with original

     jurisdiction; and there has been no dismissal of the claims which provide this Court

     with original jurisdiction.

  5. Third-Party Defendant Hazel Barragan (hereinafter, “3P-Defendant”) is a resident of

     Kansas and may be served with process at 790 D’Lao Drive, Apt. 11, Goodland,

     Kansas 67735.

  6. On or about the 8th day of October, 2018, Defendants and Third-Party Plaintiffs were

     riding as passengers in a vehicle that was being permissively driven and operated by

     3P-Defendant on 22nd Street in Goodland, Sherman County, Kansas when the 3P-

     Defendant negligently and carelessly failed to yield right-of-way from a stop sign and

     negligently and carelessly failed to yield right-of-way while turning left, thereby

     proximately causing an accident and injuries and damages to Defendants and Third-

     Party Plaintiffs.

  7. 3P-Defendant was cited with multiple statutory violations related to the operation of

     motor vehicles and upon information and belief, has pled guilty to those citations,

     thereby making an admission against interest.

                                                                                            5
Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 6 of 10



  8. The actions and/or omissions of the 3P-Defendant are negligent and careless, for the

        following reasons:

               A) Failing to yield right-of-way from a stop sign on a busy highway;

               B) Failing to yield right-of-way while making a left turn;

               C) Operation of a motor vehicle in an incompetent state of driving;

               D) Inattentive operation of a motor vehicle;

               E) Failing to keep a proper lookout;

               F) Failing to take evasive action;

               G) Careless driving;

               H) Violation of municipal ordinance regarding driving in the City of Goodland

                   and statutes of the State of Kansas regarding driving rules;

               I) Other negligent actions and/or omissions, to be supplemented after

                   discovery.

   9.     As a further direct and proximate result of the negligent and careless actions and/or

         omissions of 3P-Defendant, as aforesaid, Defendant and Third-Party Plaintiff Geiser

         Paz, was injured. He received injuries to his body, including, but not limited to, his

         left shoulder; left upper extremity; chest; spine including neck and upper back; head;

         may have had aggravation to a pre-existing condition and was otherwise injured.

         Defendant and Third-Party Plaintiff Geiser Paz has been damaged with pain and

         suffering, mental anguish, loss of time, loss of enjoyment of life, medical expenses,

         economic loss, permanent disfigurement, and permanent disability. In the future the

         he will suffer with pain and suffering, mental anguish, loss of time, loss of enjoyment

         of life, medical expenses, economic loss, permanent disfigurement, and permanent

         disability. For the aforementioned damages, the Third-Party Plaintiff Geiser Paz has

                                                                                              6
Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 7 of 10



      been damaged in an amount in excess of seventy-five thousand dollars ($75,000.00).

   10. As a further direct and proximate result of the negligent and careless actions and

      omissions of the 3P-Defendant, as aforesaid, the Defendant and Third-Party Plaintiff

      Donilda Maribel Gutierrez Portillo, was injured. She received injuries to her body,

      including, but not limited to, a fractured pelvis with significant multiple fractures to

      the acetabulum; underwent surgery with an open reduction and fixation to the left

      pelvic ring fracture; had damage to the spine and SI joint which was dislocated; was

      non-weightbearing for a significant period of time, was flown by air ambulance to the

      Swedish Medical Center in Denver; was admitted as a trauma patient; underwent

      pain management and other treatment; may have had aggravation to a pre-existing

      condition and was otherwise injured. Defendant and Third-Party Plaintiff Donilda

      Maribel Gutierrez Portillo has been damaged with pain and suffering, mental

      anguish, loss of time, loss of enjoyment of life, medical expenses, economic loss,

      permanent disfigurement, and permanent disability. In the future, she will suffer with

      pain and suffering, mental anguish, loss of time, loss of enjoyment of life, medical

      expenses, economic loss, permanent disfigurement, and permanent disability. For

      the aforementioned damages, the Defendant and Third-Party Plaintiff Donilda

      Maribel Gutierrez Portillo has been damaged in an amount in excess of seventy-five

      thousand dollars ($75,000.00).

   11. As a further direct and proximate result of the negligent and careless actions and

      omissions of the 3P-Defendant, as aforesaid, Defendant and Third-Party Plaintiff

      S.Y.P.G, minor, was injured. She received injuries to her body, including, but not

      limited to: neck and spine; chest; pelvis; right shoulder; may have had aggravation to

      a pre-existing condition and was otherwise injured. Defendant and Third-Party

                                                                                            7
      Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 8 of 10



               Plaintiff S.Y.P.G has been damaged with pain and suffering, mental anguish, loss of

               time, loss of enjoyment of life, medical expenses, economic loss, permanent

               disfigurement, and permanent disability. In the future, she will suffer with pain and

               suffering, mental anguish, loss of time, loss of enjoyment of life, medical expenses,

               economic loss, permanent disfigurement, and permanent disability. For the

               aforementioned damages, the Defendant and Third-Party Plaintiff S.Y.P.G has been

               damaged in an amount in excess of seventy-five thousand dollars ($75,000.00).

        Defendants and Third-Party Plaintiffs pray for judgment against 3P-Defendant, each

individually, in an amount in excess of seventy-five thousand dollars ($75,000.00), for costs herein,

for attorney fees where allowed by law, for an equitable distribution of the proceeds of the Plaintiff

Dairyland’s insurance policy, and for such other and further relief as the Court deems just and

equitable.

                                               Respectfully submitted,

                                               BRAD PISTOTNIK LAW, P.A.

                                               /s/ Bradley A. Pistotnik
                                               Bradley A. Pistotnik, #10626
                                               J. Corey Sucher, #27789
                                               10111 E. 21st Street, Suite #204
                                               Wichita, Kansas 67206
                                               316-684-4400/Fax: 316-684-4405
                                               Brad@bradpistotniklaw.com
                                               Corey@bradpistotniklaw.com
                                               Attorney for Third-Party Plaintiffs

               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

        COMES NOW the Defendants and Third-Party Plaintiffs and demand a pretrial conference

and a trial by jury in this matter.

                                               /s/ Bradley A. Pistotnik
                                               Bradley A. Pistotnik, #10626
                                               Attorney for Third-Party Plaintiffs

                                                                                                    8
      Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 9 of 10



                              DESIGNATION FOR PLACE OF TRIAL

        COMES NOW the Defendants and Third-Party Plaintiffs and designate Wichita, Kansas as

the place for trial in this matter.

                                               /s/ Bradley A. Pistotnik
                                               Bradley A. Pistotnik, #10626
                                               Attorney for Third-Party Plaintiffs

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document was filed with the Clerk
of Court using the CM/ECF system on the 31st Day of May, 2019 and to all parties by the
following methods:

                                      CM/ECF and Electronic Mail

W. James Foland
John M. Brigg
1200 Main Street, Suite 2200
Kansas City, Missouri 64105-2159
Telephon: 816-472-7474
Fax:816-472-6262
jfoland@fwpclaw.com
jbrigg@fwpclaw.com
Attorneys for Plaintiff Dairyland Insurance

                 Certified Mail and Certified Mail with Return Receipt Requested

Brilean Xiomara Gutierrez Portillo
509 Ohio Street
Tribune, Kansas 67879

               Certified Mail with Return Receipt Requested and Electronic Mail

Chris Sook
JETER TURNER SOOK BAXTER, LLP
1200 Main, Suite 101
Chestnut Building
Hays, Kansas 67601
Telephone: 785-628-8226
csook@jeterlawoffice.com
Attorney for Defendant Megan Wiseland Rasure,
Defendant E.R., by and through Megan Wiseland Rasure,
And Defendant M.R., by and through Megan Wiseland Rasure


                                                                                              9
    Case 6:19-cv-01118-EFM-ADM Document 12 Filed 05/31/19 Page 10 of 10



Brad Russell
SANDERS WARREN RUSSELL & SCHEER, LLP
9401 Indian Creek Parkway, Suite 1250
Overland Park, Kansas 66210
Telephone: 913-234-6100
Fax: 913-234-6199
b.russell@swrsllp.com
Attorney for Third Party Defendant Hazel Barragan

                                           /s/ Bradley A. Pistotnik
                                           Bradley A. Pistotnik, #10626
                                           Attorney for Third-Party Plaintiffs




                                                                                 10
